Exhibit 4(b) Supplemental Indenture No. 8 TUCSON ELECTRIC POWER COMPANY to THE BANK OF NEW YORK, Trustee Dated as of June 1, 2008 Supplemental to Indenture of Mortgage and Deed of Trust, dated as of December1, 1992 Creating a Series of Bonds Designated First Mortgage Bonds, Collateral Series G This instrument constitutes a mortgage, a deed of trust and a security agreement. SUPPLEMENTAL INDENTURE NO. 8, dated as of June 1, 2008, between Tucson Electric Power Company (hereinafter sometimes called the “Company”), a corporation organized and existing under the laws of the State of Arizona, having its principal office at One South Church Avenue, in the City of Tucson, Arizona, as trustor, and The Bank of New York (successor in trust to Bank of Montreal Trust Company), a banking corporation organized and existing under the laws of the State of New York and having its principal office at 101 Barclay Street, in the Borough of Manhattan, The City of New York, New York, as trustee (hereinafter sometimes called the “Trustee”), under the Indenture of Mortgage and Deed of Trust, dated as of December1, 1992, between the Company and the Trustee (hereinafter called the “Original Indenture”), as heretofore amended and supplemented, this Supplemental Indenture No. 8 being supplemental thereto (the Original Indenture as heretofore amended and supplemented, and as supplemented hereby, and as it may from time to time be further supplemented, modified, altered or amended by any supplemental indenture entered into in accordance with and pursuant to the provisions thereof, is hereinafter called the “Indenture”). Recitals of the Company WHEREAS, the Original Indenture was authorized, executed and delivered by the Company to provide for the issuance from time to time of its Bonds (such term and all other capitalized terms used herein without definition having the meanings assigned to them in the Original Indenture), to be issued in one or more series as therein contemplated, and to provide security for the payment of the principal of and premium, if any, and interest, if any, on the Bonds; and WHEREAS, the Company proposes to establish a series of Bonds designated “First Mortgage Bonds, Collateral Series G” and to be limited in aggregate principal amount (except as contemplated in clause (b) of Section2 of Article II of the Original Indenture) to $132,000,000, such series of Bonds and such Bonds to be hereinafter sometimes called, respectively, “Series 8” and “Series 8 Bonds”; and WHEREAS, all acts and proceedings required by law and by the articles of incorporation and by-laws of the Company, including all action requisite on the part of its shareholders, directors and officers, necessary to make the Series 8 Bonds, when executed by the Company, authenticated and delivered by the Trustee and duly issued, the valid, binding and legal obligations of the Company, and to constitute this Supplemental Indenture a valid, binding and legal instrument, in accordance with its and their terms, have been done and taken; and the execution and delivery of this Supplemental Indenture No. 8 have been in all respects duly authorized; and WHEREAS, effective June 3, 1999, The Bank of New York succeeded to all of the corporate trust business of Bank of Montreal Trust Company, and, as a consequence, The Bank of New York, being otherwise qualified and eligible under Article XII of the Original Indenture, became the successor trustee under the Indenture without further act on the part of the parties thereto, as contemplated by Section 11 of Article XII of the Original Indenture. 1 Granting
